Case 1:20-cv-00320-JMS-DML Document 84 Filed 01/13/21 Page 1 of 2 PageID #: 375




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                  INDIANAPOLIS DIVISION

 GABRIELA NIEVES,                               )
                                                )
 Plaintiff,                                     )
                                                )
 v.                                             )      No. 1:20-cv-00320-JMS-DML
                                                )
 CARMEL CLAY SCHOOLS, et al.,                   )
                                                )
 Defendants.                                    )


                  MOTION FOR TELEPHONIC DISCOVERY CONFERENCE


         Comes now Plaintiff Gabriela Nieves, by counsel, and respectfully moves the Court for a

 telephonic conference with Magistrate Judge Debra McVicker Lynch to discuss a discovery

 matter, to wit Defendant Carmel Clay Schools’ assertion of privilege on documents in their

 possession from the Carmel Swim Club, an entity that the Carmel Clay Schools claims is

 separate from themselves.

         Plaintiff has tried, unsuccessfully, through numerous telephone calls and emails, to

 resolve this matter without court intervention.

         Counsel for Defendant Carmel Clay Schools has been contacted regarding this Motion

 and objects to the relief requested herein.

         WHEREFORE, Gabriela Nieves, by counsel, respectfully requests that a telephonic

 conference be scheduled with Magistrate Judge Debra McVicker Lynch in January 2021 to assist

 the parties in resolving their differences concerning the assertion of privilege by Carmel Clay

 Schools, and for all other relief just and proper in the premises.
Case 1:20-cv-00320-JMS-DML Document 84 Filed 01/13/21 Page 2 of 2 PageID #: 376




                                             Respectfully submitted,

                                             s/ Jonathan Little
                                             Jonathan Little, jon@sllawfirm.com
                                             SAEED & LITTLE, LLP
                                             133 W. Market St., #189
                                             Indianapolis, IN 46204

                                             Attorneys for Plaintiff

                                 CERTIFICATE OF SERVICE

        I certify that the foregoing document was filed on January 13, 2021 using the Court’s

 CM/ECF system. Service will be made on all ECF-registered counsel of record by operation of

 the same.

                                             s/ Jonathan Little
                                             Jonathan Little
